  1   DAVID A. BOONE - State Bar No. 74165
      LAW OFFICES OF DAVID A. BOONE
  2   1611 The Alameda
      San Jose, CA 95126
  3   Telephone: (408) 291-6000
      Facsimile: (408) 291-6016
  4
      Attorney For Debtor
  5
  6
                                UNITED STATES BANKRUPTCY COURT
  7
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
  8
  9    IN RE:                                      )          CHAPTER 13
 10                                                )
       Carlos Arias Ordaz,                         )          CASE NO.: 18-42604 WJL
 11                                                )
                                                   )         No Hearing Requested
 12                                                )
                                                   )
 13                                  Debtor.       )

 14
                        SUPPLEMENTAL DECLARATION IN SUPPORT OF
 15                         MOTION TO DISMISS CHAPTER 13 CASE

 16          I, David A. Boone, hereby declare as follows:

 17          I am Counsel for Debtor in the above referenced case. The matters set forth herein are

 18   based upon my personal knowledge, except for those matters set forth on information and belief,

 19   and if called as a witness I could and would testify competently thereto.

 20        Pursuant to Bankruptcy Local Rule 1017-2(a), I declare the there are no pending Motions to

 21   Convert this case to a Chapter 7 or pending motions to dismiss this case with prejudice.

 22
 23                                                LAW OFFICES OF DAVID A. BOONE

 24
 25   DATED: January 25, 2019                      By: /s/ David A. Boone
                                                   DAVID A. BOONE
 26                                                Attorney for debtor

 27
 28


Case: 18-42604     Doc# 36     Filed: 01/25/19     Entered: 01/25/19 15:01:21      Page 1 of 1
